Citation Nr: 1517009	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO. 13-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1957 to February 1959.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record establishes that it is at least as likely as not that the Veteran's bilateral hearing loss disability is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for bilateral hearing loss disability.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with its duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive service connection provisions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss disability and tinnitus, as organic diseases of the nervous system, are recognized as chronic conditions in § 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran satisfies the existence of the present disability standard for his bilateral hearing loss.  In September 2011, the Veteran underwent a VA audiological examination in connection with the claim which showed bilateral hearing loss "disability" for VA purposes under 38 C.F.R. § 3.385 (2014).  Thus, the Veteran has a present bilateral hearing loss disability.

While the Veteran's service treatment records are unavailable due to a fire, the Veteran is competent to report the incurrence of injuries during service such as exposure to loud noises.  The Veteran has asserted that he was exposed to numerous sources of acoustic trauma while in service, to include artillery fire, small arms fire, grenades, and claymore mines.  Service personnel records reflect that the Veteran's military occupation specialty was field communications commander attached to the 2nd Howitzer Battalion.  The Board finds that his statements regarding in-service noise exposure are consistent with the circumstances, conditions, or hardships of service as an artillery crewmember.  38 U.S.C.A. § 1154(a) (West 2014).  Therefore, acoustic trauma, such as that described by the Veteran, is consistent with the circumstances of his military service. 

The evidence also establishes a link between the Veteran's hearing loss and acoustic trauma during active duty service.  In support of his claim the Veteran has submitted two private medical opinions.  The October 2011 opinion reflects that the Veteran reported hearing loss following service.  The examiner concluded that the Veteran's exposure to high decibel noise associated with the 155mm and 175mm artillery shells more likely than not caused the Veteran's sensorineural hearing loss.  A second opinion was received in October 2013.  The examiner again opined that the Veteran's hearing loss was at least as likely as not caused or aggravated by his in-service noise exposure.  The examiner noted that as a radio operator the Veteran was not issued hearing protection while in close proximity to artillery.  Further, the September 2011 VA examiner provided an opinion that he could not resolve the issue without reporting to mere speculation due to the loss of the Veteran's service treatment records.  This means that there are no medical opinions against the claim.  The positive opinions are adequate to support the claim.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for bilateral hearing loss disability is granted.









ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


